Citation Nr: 1211738	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  04-38 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for depression, to include as secondary to service-connected right knee disability; and if so, whether the reopened claim should be granted.

2.  Entitlement to service connection for low back disability, to include as secondary to service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and B.G.


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to June 1984. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that denied entitlement to service connection for low back disability.  Jurisdiction over the case was subsequently transferred to the RO in Winston-Salem, North Carolina.

This case is also before the Board on appeal of an April 2011 rating decision that denied the Veteran's request to reopen a previously-denied claim for service connection for depression. 

When the issue of entitlement to service connection for low back disability was most recently before the Board in May 2011, it was remanded for additional evidentiary development.  It has since been returned to the Board for further appellate action.

In October 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the proceeding is associated with the claims files.  At this hearing, the Veteran submitted additional pertinent evidence that has not been considered by the RO.  However, the evidence was accompanied by a written waiver of RO consideration of the evidence from the Veteran's representative, and thus the Board will consider it in making a decision on the merits of the case.  See 38 C.F.R. § 20.1304(c) (2011).

During the October 2011 hearing, the Veteran and his representative indicated that the only psychiatric claim the Veteran currently desired to pursue is the claim for service connection for depression and that the Veteran was not currently seeking service connection for posttraumatic stress disorder.  The Board has accordingly limited the issue on appeal as reflected in the title page.

The issue of entitlement to service connection for depression, to include as secondary to service-connected right knee disability, is addressed in the Remand that follows the Order section of this decision.


FINDINGS OF FACT

1.  An unappealed rating decision in June 2009 denied entitlement to service connection for depression.

2.  Evidence received after the June 2009 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to establish the claim.

3.  The Veteran's low back disability originated during his active service


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for depression.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

2.  Low back disability was incurred in active service.  38 U.S.C.A. § 1131 (West 2001); 38 C.F.R. § 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claim

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).


Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate his claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011).

The Veteran asserts that he is entitled to service connection for low back disability because it originated in service or is secondary to service-connected right knee disability.  At the outset, the Board notes that VA medical records and a VA examination report establish that the Veteran has a current low back disability.  In addition service treatment records show that he sought treatment for low back pain in March 1982 and was found to have paraspinal muscle spasm at that time but service treatment records do not show that the Veteran was found to have a chronic low back disorder.

The Veteran submitted two lay statements from his sisters in November 2006.  Both statements discuss the Veteran's problems with back and right knee pain.  One of the sisters stated that the Veteran's back pain started when he was injured in the service and that his back pain had gotten worse over the years.  The Board acknowledges that a layperson, "can certainly provide an eyewitness account of a veteran's visible symptoms."  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Veteran was afforded a VA examination in January 2010 in which the examiner diagnosed chronic low back pain, degenerative joint/degenerative disc disease lumbar spine, and spinal stenosis of the lumbar spine.  The examiner opined that it was less likely than not that the Veteran's current low back disability was related to his active service.  The examiner also stated that it would be a resort to mere speculation to say that it was at least as likely as not that the current low back disability was caused or aggravated by his service-connected right leg condition. 

The Veteran testified before the undersigned VLJ in October 2011 that while in service, a tow truck backed into him without looking, crushing his leg between a nitrogen cart and the tow truck.  The Veteran stated that when this accident occurred he was also thrown on his back, thereafter receiving immediate treatment in the sickbay.  He stated that a month or two later he had surgery in 1981 and subsequently developed back pain within six months after the incident.  He also stated that he had pain on and off in service, getting gradually worse, and sought private treatment within the first year of his discharge.  That is, the Veteran testified that his low back disability began in service and has been present ever since then.

The record is also replete with correspondence from Dr. J.R.F., M.D., in which he generally opines that the Veteran's chronic back pain is etiologically related to his service-connected right knee disability.  

The Board has found the Veteran to be credible.  His testimony is at least in part corroborated by the statement from one of his sisters.  In addition, service treatment records confirm that the Veteran received treatment for low back pain.  Although service treatment records do not establish the presence of a chronic disability, with resolution of reasonable doubt in the Veteran's favor, the Board concludes that a continuity of symptomatology following service has been established.  Accordingly, service connection is warranted for the Veteran's current low back disability. 

New and Material Claim

Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board of Veterans Appeals without consideration in that decision in accordance with the provisions of § 20.1304(b)(1) of this chapter), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c) (4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The Veteran is seeking to reopen a claim for service connection for depression.

The RO previously denied the claim in June 2009 based on its determinations that service treatment records were negative for chronic depressive disorder; post-service medical records were negative for chronic depressive disorder; and the evidence did not link a current depressive disorder to his service-connected disabilities. 

The evidence received after the June 2009 decision includes private treatment records showing that the veteran was diagnosed with depression, and a March 2011 statement in support of the claim from the private facility in which it is stated that the Veteran's depression is directly related to his low back disability, secondary to his right knee disability.  (The Board notes that as it is not clear who signed this statement, it is not alone sufficient to grant the claim.)  In addition, the Veteran testified in October 2011 before the undersigned VLJ that his service-connected right knee disability causes him pain and stops him from doing what he used to be able to do, causing feelings of hopelessness and despair, and many other problems.  This evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it directly addresses the reasons the claim was previously denied.  Accordingly, reopening of the claim is warranted.


ORDER

The Board having determined that new and material evidence has been received, reopening of a claim of entitlement to service connection for depression is granted.

Entitlement to service connection for low back disability is granted.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim of entitlement to service connection for depression is decided. 

In light of the aforementioned private medical records showing diagnosis of depression and his credible testimony before the undersigned VLJ that his depression is related to his service-connected right knee disability, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any depression present during the period of this claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any pertinent outstanding medical records. 

2.  Then, the Veteran should be afforded a VA examination by a psychiatrist or a psychologist to determine the nature and etiology of any depressive disorder present during the period of this claim.  The claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

With respect to the depression currently present or present at any time during the pendency of this claim, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service or was caused or permanently worsened by the Veteran's service-connected right knee disability and/or low back disability.  For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian. 

The rationale for all opinions expressed must also be provided. 

3.  The RO or the AMC should undertake any additional development it determines to be warranted. 

4.  Then, the RO or the AMC should adjudicate the issue on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action. 

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


